Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131725 & (16)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ARTHUR METZGER, Personal Representative
  of the Estte of ZELMA METZGER, Deceased,
                 Plaintiff-Appellee,
                                                                    SC: 131725
  V                                                                 CoA: 270259
                                                                    Caire CC: 04-900309-NH
  MID-MICHIGAN HEALTH and
  MID-MICHIGAN MEDICAL CENTER-CLARE,
           Defendants-Appellants,
  V

  LAWRENCE TYLER, D.O., and
  DR. LAWRENCE TYLER, D.O., P.C.,
             Defendants.
  ________________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2006                  _________________________________________
                                                                               Clerk